                     UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF ALABAMA

In re                                                   Case No. 15-80394-WRS
                                                        Chapter 13
DETRA RENA CANNON,

               Debtor.

                           ORDER APPROVING MOTION

          This matter came before the court on the motion to employ professional person
(Related Doc. #[56]). Proper notice was given pursuant to LBR 9007-1.

         An objection was filed and subsequently withdrawn by the Bankruptcy
Administrator on October 26, 2018. No other objections or responses were filed. Therefore,
it is

          ORDERED that the motion is GRANTED according to the terms stated.

          Done this 29th day of October, 2018.




                                            United States Bankruptcy Judge


c: Charles M. Ingrum, Jr., Attorney for Debtor
   The Fonteneau Firm, LLC




Case 15-80394     Doc 62     Filed 10/29/18 Entered 10/29/18 10:18:06          Desc Main
                               Document     Page 1 of 1
